PER CURIAM.
Appellants seek review of a judgment awarding appellees, Everett E. Biddle and Ethel Biddle, his wife, $170,000 and $25,000, respectively, as damages resulting from the husband’s fall on property controlled by appellant, C A F Industries.
Appellants pose nine points for our consideration, each of which we have separately considered, and we conclude that reversible error has not been demonstrated. None of the points presented is frivolous; each of the points presents an arguable question. However, from our study of the briefs and record, we are unable to find any judicial error that would require reversal of the judgment.
Accordingly, the judgment appealed from is affirmed.
AFFIRMED.
DOWNEY, ANSTEAD and BERANEK, JJ., concur.